LEMONS, Judge,
dissenting.
Because the evidence and the law support the convictions, I dissent.
Clay argues that the evidence was insufficient as a matter of law to sustain his convictions for robbery of Vandegrift and use of a firearm in the commission of that robbery. Specifically, Clay argues: (1) no threat of force or intimidation was used against Vandegrift; (2) no property was taken from Vandegrift’s person or presence; and (8) because he did not know Vandegrift’s money was contained in the jacket, he did not have the requisite criminal intent.
When the sufficiency of the evidence is an issue on appeal, an appellate court must view the evidence and all reasonable inferences fairly deducible therefrom in the light most favorable to the Commonwealth. Cheng v. Commonwealth, 240 Va. 26, 42, 393 S.E.2d 599, 608 (1990). On appeal, the decision of a trial court sitting without a jury is afforded the same weight as a jury’s verdict and “will not be disturbed by us unless plainly wrong or without evidence to support it.” King v. Commonwealth, 217 Va. 601, 604, 231 S.E.2d 312, 315 (1977).
Robbery is a common law crime against the person, which is proscribed statutorily by Code § 18.2-58. Hairston v. Commonwealth, 2 Va.App. 211, 214, 343 S.E.2d 355, 357 (1986). Robbery at common law is defined as,
the taking, with the intent to steal, of the personal property of another, from his person or in his presence, against his will, by violence or intimidation. The phrase, “... of the *634personal property of another, from his person or in his presence ...” has been broadly construed to include the taking of property from the custody of, or in the actual or constructive possession of, another.
Crawford v. Commonwealth, 217 Va. 595, 597, 231 S.E.2d 309, 310 (1977) (quoting Johnson v. Commonwealth, 215 Va. 495, 496, 211 S.E.2d 71, 72 (1975)).
Clay’s contention that no threat of force or intimidation existed to support the conviction for robbery of Vandegrift and the related charge of use of a firearm in the commission of that robbery is belied by sufficient evidence in the record. Not only did Clay point a firearm at Guise while Vandegrift was standing “almost shoulder to shoulder,” Clay also pointed the weapon at Vandegrift while Darton conducted a “pat down” of Vandegrift.
Clay argues that when he removed Guise’s jacket he did not rob Vandegrift because he did not take property from Vandegrift’s person or presence. For common law robbery, “the taking must be from what is technically called the ‘person’; the meaning of which ... is, not that it must be from ... actual contact ... [with] the person, but it is sufficient if it is from ... [that person’s] personal protection and presence.” Falden v. Commonwealth, 167 Va. 542, 546, 189 S.E. 326, 328 (1937) (quoting Houston v. Commonwealth, 87 Va. 257, 264, 12 S.E. 385, 387 (1890)). The term “in the presence” is “not so much a matter of eyesight as it is one of proximity and control: the property taken in the robbery must be close enough to the victim and sufficiently under his control that, had the latter not been subjected to violence or intimidation by the robber, he could have prevented the taking.” LaFave, Wayne R. & Scott, Jr., Austin W., Criminal Law § 8.11, at 780 (2d ed. 1986).
Clay argues that because he did not know the jacket contained Vandegrift’s money, he lacked the criminal intent to rob Vandegrift. In Jordan v. Commonwealth, 2 Va.App. 590, 347 S.E.2d 152 (1986), we upheld the defendant’s convictions of two counts of robbery and two counts of the use of a firearm *635in the commission of a felony. In Jordan, the defendant forced several employees of a fast-food restaurant to turn over their employer’s money. We held that, although the money taken belonged to the restaurant, the defendant’s multiple robbery convictions arising from this incident did not violate the double jeopardy prohibition. Rather, we held that the appropriate “unit of prosecution” was determined by the number of persons from whose possession property is taken separately by force or intimidation. Id. at 596, 347 S.E.2d at 156 (emphasis added). Similarly, we found that the firearm convictions were “separate and distinct offenses.” Id. at 596, 347 S.E.2d at 156.
In Sullivan v. Commonwealth, 16 Va.App. 844, 433 S.E.2d 508 (1993), we upheld the defendant’s convictions of two counts of robbery and two counts of the use of a firearm in the commission of robbery where two employees of a video store were held at gunpoint but only one employee gathered the money and delivered it to the defendant. We found that both employees were “custodians of the store’s money and jointly possessed it.” Id. at 848, 433 S.E.2d at 510. Additionally, in Pritchard v. Commonwealth, 225 Va. 559, 562, 303 S.E.2d 911, 913 (1983), the Virginia Supreme Court affirmed a robbery conviction and stated that “[t]he owner of personal property may deliver it to another upon conditions, or in circumstances, which give the recipient bare custody of the property. Constructive possession remains in the owner.” (Emphasis added).
Larceny is a lesser-included offense of robbery. Harris v. Commonwealth, 23 Va.App. 311, 477 S.E.2d 3 (1996). Larceny is defined as “the wrongful or fraudulent taking of personal goods of some intrinsic value belonging to another, without his assent and with the intention to deprive the owner thereof permanently.” Cullen v. Commonwealth, 13 Va.App. 182, 186, 409 S.E.2d 487, 489 (1991). The animus furandi, or the intent to steal, “is an essential element in the crime of larceny.” Black’s Law Dictionary 88 (6th ed. 1990).
*636In Virginia, “the wrongful taking of property in itself imports the animus furandi.” Skeeter v. Commonwealth, 217 Va. 722, 725, 232 S.E.2d 756, 758 (1977). Under the common law of Virginia, animus furandi means “an intent to feloniously deprive the owner permanently of his property ... [b]ut ‘feloniously’ in this [context] simply means ‘with criminal intent.’” Pierce v. Commonwealth, 205 Va. 528, 533, 138 S.E.2d 28, 31 (1964). The fact finder “may infer the felonious intent from the immediate asportation and conversion of the property, in the absence of satisfactory countervailing evidence by the ... [defendant].” Id. at 533, 138 S.E.2d at 31.
Clay argues that there was only one taking; consequently, there can be only one robbery. He is wrong; two takings occurred. The taking of the jacket from Guise was the first taking. The taking of Vandegrift’s money in the jacket pocket was the second taking. In the second taking, Guise had bare custody of the money; Vandegrift retained constructive possession. Additionally, the animus furandi in the second robbery is provided by Clay’s clearly demonstrated intent to take items from both Guise and Vandegrift and is farther supported by Clay’s demand “[j]ust give me all your stuff” followed by a “pat down” of Vandegrift. Finally, the animus furandi is provided by inference from the asportation and conversion of the property, in the absence of satisfactory countervailing evidence introduced by the defendant.
The majority concludes “the evidence was insufficient to prove a second robbery because it did not prove appellant intended to take any of Vandegrift’s property contemporaneously with the taking of Guise’s coat.” The majority misapprehends a basic concept in criminal law. The issue is not whether the mens rea and the actus rea are contemporaneous; rather, it is whether the mens rea and the actus rea concur. However, “concurrence in time ... is neither required nor sufficient; the true meaning of the requirement that the mental fault concur with the act or omission is that the former actuates the latter.” See LaFave & Scott, supra at 267-68 (emphasis added). The rule is that “mere coincidence in point *637of time is not necessarily sufficient, while the lack of such unity is not necessarily a bar to conviction.” Id. at 268.
Where the state of mind to commit a criminal act exists before the act is committed, in order to find the requisite concurrence that actuates the commission of the act, the actor’s state of mind must not have been abandoned. Id. at 270. An example of abandonment of criminal intent exists where A intends to kill B but changes his mind. If A mistakenly shoots B moments later in a hunting accident, he will not be guilty of murder because “there is no concurrence of the mental and physical elements.” Id. Once the mental state has been abandoned, it can no longer actuate the commission of the crime and no concurrence exists.
When Clay and Darton approached Vandegrift and Guise, Clay had the intent to rob both men. Clay pointed a handgun at Guise and said, “[j]ust give me all your stuff.” Clay then took Guise’s jacket. Clay turned to Vandegrift and pointed the gun at him as Darton “patted him down.” Clay intended to rob both Vandegrift and Guise of their possessions and his state of mind was not abandoned at the time he committed the physical act of taking Guise’s jacket that contained Vandegrift’s money. Clay’s mental state actuated the taking, and his intent to rob both men was never abandoned; therefore, Clay is guilty of the robbery of Vandegrift as well as Guise.
The evidence was sufficient to find that Clay robbed Vandegrift and that he used á firearm in the commission of that robbery. Clay used a gun to intimidate Vandegrift and to take Vandegrift’s property from his presence. Clay intended to take the money contained in the jacket, as shown by the circumstances and by the taking itself, and as further shown by his statements to Guise, Vandegrift, and Detective Mentus. For the foregoing reasons, I would affirm the convictions.